Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgment is made of applicant’s amendment which was received by the office on February 12, 2021. Claims 23-30, 32-35 and 38-45 are currently pending. 

Drawings
In view of the amendment filed on 2/12/2021 canceling claim 31 the objections made against the drawings in the office action of 12/23/2020 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 2/12/2021 canceling claim 31 the 112 rejections made against claim 31 in the office action of 12/23/2020 have been withdrawn. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim  27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 27 recites that the indicator of cardiac condition is formed on the basis of the one or more indicator quantities and the detected further length of the time interval, however claim 23 from which claim 27 depends recites that the cardiac indicator is formed on the basis of the one or more indicators quantities, the detected heartbeat rate and the detected length of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26, 29-30,32-33 and 38-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0220152 to Meriheina et al. (Meriheina) in view of WO 03/061473 to Elle et al. (Elle) (previously cited).  
In reference to at least claims 23 and 42-43
Meriheina teaches a heart monitoring system which discloses an apparatus comprising: a processing system (e.g. control unit with signal processing means/processing component, para. [0010], [0033], [0044]-[0045]) for receiving a rotation signal indicative of rotational movement of a chest of an individual (e.g. angular ballistocardiograph signal indicative of rotational movement of a chest, para. [0010], [0033]-[0034], [0036], [0065], [0094]) and for receiving an electrocardiography signal (e.g. ECG monitoring, Figs. 13,16, para. 
Elle teaches use of sensor and system for monitoring heart movements which discloses an apparatus (e.g. 10) comprising: a processing system (e.g. 11) for receiving a rotation signal (e.g. ai, signal from the sensor for rotary movement, p. 17 Il. 1-9) indicative of rotational movement of a chest of an individual, the rotation signal (e.g. ai), the rotation signal being at least partly indicative of cardiac rotation (e.g. sensor placed on the heart, see p. 16 I. 23), wherein the processing system (e.g. 11) is configured to: form one or more indicator quantities (e.g. Ai) each being derivable from an energy spectral density (e.g. p. 8 I. 20-p.11 I. 5, p. 11 Il. 1-11, p. 13 Il. 5-22) based on one or more samples of the rotation signal (ai) each having a temporal length (e.g. i, p. 7 I. 21 ), and form an indicator (e.g. sum of squares of the differences between Ai and the standard set, i) in accordance with a predetermined rule (e.g. p. 11 Il. 15-16, p. 13 Il. 25-28). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Meriheina with the teachings of Elle to include forming one or more indicator quantities each being derivable from an energy spectral density based on one or more samples of the rotation signal each having a temporal length and forming an indicator of cardiac condition on the basis of the one or more indicator quantities in accordance with a predetermined rule in order to yield the predictable result of an additional indicator for detecting any adverse conditions and further aids in determining the patient’s cardiac health.
In reference to at least claims 24-26
Meriheina modified by Elle teaches an apparatus according to claim 23. Elle further discloses the processing unit computing the energy spectral density (e.g. p. 8 I. 20-p.11 I. 5, p. 11 Il. 1-11, p. 13 Il. 5-22), it was well known in the art before the effective filing date of the invention to perform statistical analysis of sensed data to calculate an average, median or certain values represented over a time period of interest, therefore it would have been well within the level of one having ordinary skill in the art at the time of the invention to include calculating an estimate of the energy over a certain time period, computing an average frequency of the energy spectral density and computing a median frequency of the energy spectral density as the recited calculations are known statistical techniques for processing and analyzing information to determine various values, such as a median value or average value for a set of data, and would have yield the predictable result of providing additional information to aid in further detecting any adverse conditions and determining the patient’s cardiac health.
In reference to at least claim 29
Meriheina modified by Elle teaches an apparatus according to claim 23. Meriheina further discloses wherein the apparatus comprises a sensor element 
In reference to at least claim 30
Meriheina modified by Elle teaches an apparatus according to claim 29. Meriheina further discloses wherein the sensor element is suitable for measuring the rotation signal when being outside the chest and having a direct or indirect mechanical contact with the chest (e.g. sensor of angular motion 206 suitable for measuring the rotation signal when being outside the chest and having contact with the chest, para. [0010], [0033]-[0034], [0037]).
In reference to at least claim 32
Meriheina modified by Elle teaches an apparatus according to claim 23. Meriheina further discloses using the collected data to determine output parameters to monitor cardiac operation including the detection of malfunctions and anomalies in the cardiac operation (e.g. para. [0010], [0077], [0090]-[0095], [0100]). Elle further discloses wherein the indicator of cardiac condition is an indicator of cardiac ischemia (e.g. ischemia, p. 11, ll. 1-2, 19-20, p. 13, l. 25, p. 15, l. 29). 
In reference to at least claim 33
Meriheina modified by Elle teaches an apparatus according to claim 23. Meriheina further discloses using the collected data to determine output parameters to monitor cardiac operation including the detection of malfunctions and anomalies in the cardiac operation (e.g. para. [0010], [0077], [0090]-[0095], [0100]). Elle further discloses wherein the indicator of cardiac condition is an indicator of myocardial infarction (e.g. lasting ischemia, p. 11, ll. 1-2, 19-20, p. 13, l. 25, p. 15, l. 29).
In reference to at least claim 38
Meriheina modified by Elle teaches an apparatus according to claim 23. Meriheina further discloses the cardiac condition is an indicator of tachycardia (e.g. detecting atrial fibrillation, para. [0051], [0092], [0095]). 
In reference to at least claim 39
Meriheina modified by Elle teaches an apparatus according to claim 23. Meriheina further discloses wherein the processing system is configured to detect a heartbeat rate variation from the detected heartbeat rate (e.g. heartbeat variation used to indicate abnormal cardiac operation, Figs. 14-15, para. [0091]-[0092]) and to form the indicator of cardiac condition on the basis of the detected heartbeat rate variation (e.g. heartbeat variation used to indicate abnormal cardiac operation, Figs. 14-15, para. [0091]-[0092]), the indicator of cardiac condition being indicative of whether the tachycardia is ventricular tachycardia or atrial tachycardia (e.g. heartbeat variation used to indicate abnormal cardiac operation, Figs. 14-15, para. [0091]-[0092]; fibrillary activities, para. [0051], [0092], [0095]).
In reference to at least claim 40
Meriheina modified by Elle teaches an apparatus according to claim 23. Meriheina further discloses wherein the apparatus is one of the following: a mobile phone, a tablet computer, a piece of clothing (e.g. mobile computing device like a smartphone or tablet, para. [0033]).
In reference to at least claim 41
Meriheina modified by Elle teaches an apparatus according to claim 23. Meriheina further discloses wherein the apparatus comprises a radio transmitter and the processing system is configured to control the radio transmitter to transmit an alarm signal in response to a situation in which the indicator of cardiac condition expresses cardiac abnormality (e.g. radio transceiver unit, para. [0047], [0050]-[0051], alarm if the deviation exceeds predefined threshold, para. [0100]).  
In reference to at least claim 44
Meriheina modified by Elle teaches an apparatus according to claim 23. Meriheina further discloses wherein the processing system comprises one or more processor circuits, a dedicated hardware processor, or a configurable hardware processor (e.g. control unit with signal processing means/processing component, para. [0010], [0033], [0044]-[0045]; processing 
In reference to at least claim 45
Meriheina modified by Elle teaches an apparatus according to claim 23. Meriheina further discloses wherein the processing system comprises an application specific integrated circuit or a field programmable gate array (e.g. control unit with signal processing means/processing component, para. [0010], [0033], [0044]-[0045]; processing components comprises arithmetic logic units, a number of special registers and control circuits, para. [0045]; unit, blocks, apparatus and system elements, procedures and methods may be implemented in, for example, hardware, software, firmware, special purpose circuit or logic, a computing device of some combination thereof, para. [0056]).

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0220152 to Meriheina et al. (Meriheina) in view of WO 03/061473 to Elle et al. (Elle) as applied to claim 23 further in view of US 2014/0221859 to Albert (Albert) (previously cited). 
In reference to at least claim 27
Meriheina modified by Elle teaches an apparatus according to claim 23 but does not explicitly disclose wherein the processing system is configured to detect, from a signal related to movements of a heart, a length of a time interval from an AO-peak caused by an opening of an aortic valve to an AC-peak caused by a subsequent closure of the aortic valve, and to form the indicator of cardiac condition on the basis of the one or more indicator quantities and the detected length of the time interval.
Albert teaches cardiac performance monitoring system for use with mobile communication devices which discloses detecting, from a signal related to movements of a heart, a length of a time interval from an AO-peak caused by an 
It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the apparatus of Meriheina modified by Elle with the teachings of Albert to include detecting, from a signal related to movements of a heart, a length of a time interval from an AO-peak caused by an opening of an aortic valve to an AC-peak caused by a subsequent closure of the aortic valve, and to form the indicator of cardiac condition on the basis of the one or more indicator quantities and the detected length of the time interval in order to provide the predictable result of an additional indicator for detecting any adverse conditions and further aids in determining the patient’s cardiac health. 
In reference to at least claim 28
Meriheina modified by Elle teaches an apparatus according to claim 23 but does not explicitly disclose wherein the processing system is configured to determine one or more parameters of the predetermined rule on the basis of the one or more indicator quantities in response to reception of a user control signal from a user interface of the apparatus.
Albert teaches cardiac performance monitoring system for use with mobile communication devices which discloses wherein the processing system is configured to determine one or more parameters of the predetermined rule on the basis of the one or more indicator quantities in response to reception of a user control signal from a user interface of the apparatus. (e.g. Fig. 7, paragraphs [0099], [0108]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the apparatus of Meriheina modified by Elle with the teachings of Albert to include the processing system being configured to determine one or more parameters of the predetermined rule on the basis of the one or more indicator quantities in response to reception of a user control signal from a user interface of the apparatus in order to provide the 

Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable US 2016/0220152 to Meriheina et al. (Meriheina) in view of WO 03/061473 to Elle et al. (Elle) as applied to claim 23  further in view of US 2007/0032749 to Overall et al. (Overall) (previously cited).  
In reference to at least claims 34-35
Meriheina modified by Elle teaches an apparatus according to claim 23 but does not explicitly disclose cardiac condition is an indicator of carditis including at least one of myocarditis, pericarditis, perimyocarditis, myopericarditis. 
Overall teaches detection of apex motion for monitoring cardiac dysfunction which discloses monitoring position sensor and/or rotational motion sensors to detect motion information to assess cardiac dysfunction including myocardial ischemia, necrosis, low ejection fraction, reduced cardiac output, dilatation, volume overload, heart failure, cardiomyopathy, acute coronary syndromes including unstable angina and acute myocardial infarction,  stable angina, cardiac arrest, tamponade, pericarditis, arrhythmias including ventricular tachycardia, ventricular fibrillation, bradycardia, supraventricular tachycardias, atrial fibrillation, pacing signal capture, and other physically or electrically manifested cardiac states (e.g. paragraphs [0050], [0057], [0064]-[0065], [0068]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the apparatus of Meriheina modified by Elle with the teachings of Overall to include utilizing the indicators as an indicator of cardiac condition of at least pericarditis in order to provide the predictable result of providing indicators that can be used to determine any adverse cardiac events and further aid in determining the patient’s cardiac condition (‘859, paragraph [0010]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 31 have been considered but are moot since the rejections against claim 31 have been withdrawn in view of the claim amendments. As an initial matter, the recited “in accordance with a predetermined rule” does not provide any specifics regarding what the predetermined rule is and does not currently as written require the predetermined rule to include using the one or more indicator quantiles, the detected heartbeat rate and the detected length of the time interval since the specifics of the predetermined rule are not currently claimed, therefore an indicator which is formed in accordance with a predetermined rule that uses at least one of the one or more indicator quantiles, the detected heartbeat rate and the detected length of the time interval would read on the claimed invention since the specifics of the predetermined rule are not currently claimed. In view of above interpretation, US 2016/0220152 to Meriheina et al. Meriheina discloses an apparatus comprising: a processing system (e.g. control unit with signal processing means/processing component, para. [0010], [0033], [0044]-[0045]) for receiving a rotation signal indicative of rotational movement of a chest of an individual (e.g. angular ballistocardiograph signal indicative of rotational movement of a chest, para. [0010], [0033]-[0034], [0036], [0065], [0094]) and for receiving an electrocardiography signal (e.g. ECG monitoring, Figs. 13,16, para. [0052], [0079]), the rotation signal being at least partly indicative of cardiac rotation (e.g. angular ballistocardiograph signal indicative of rotational movement of a chest, para. [0010], [0033]-[0034], [0036], [0065], [0094]), wherein the processing system is configured to: detect a heartbeat rate on the basis of one or both of the rotation signal and the electrocardiography signal (e.g. measuring heart rate including the use of the angular ballistocardiograph signal, para. [0051, [0053], [0071]), detect a length of a time interval from an R-peak of the electrocardiography signal to the highest peak of the rotation signal corresponding to a same heartbeat period (e.g. interval from the top of the R-peak to the moment of the top of the AO-peak, para. [0079], [0085]-[0086]), and form an indicator of cardiac condition on the basis of the one or more indicator quantities, the detected heartbeat rate, and the detected length of the time interval in accordance with a predetermined rule (e.g. using the collected data to determine output parameters to monitor cardiac operation including the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792